J-S42002-19
J-S42003-19

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

  IN RE: TERMINATION OF PARENTAL               :   IN THE SUPERIOR COURT OF
  RIGHTS TO A.Q.M. AND A.A.M.,                 :        PENNSYLVANIA
  MINOR CHIDREN                                :
                                               :
                                               :
                                               :
                                               :
                                               :
  APPEAL OF: M.M., MOTHER                      :   No. 194 EDA 2019

                   Appeal from the Decree December 14, 2018
                 In the Court of Common Pleas of Lehigh County
                      Orphans’ Court at No(s): A2018-0034,
                                   A2018-0035

  IN RE: TERMINATION OF PARENTAL               :   IN THE SUPERIOR COURT OF
  RIGHTS TO A.A.M. AND A.Q.M.,                 :        PENNSYLVANIA
  MINOR CHILDREN                               :
                                               :
                                               :
                                               :
                                               :
                                               :
  APPEAL OF: S.P.M. SR., FATHER                :   No. 196 EDA 2019

                   Appeal from the Decree December 14, 2018
                 In the Court of Common Pleas of Lehigh County
                      Orphans’ Court at No(s): A2018-0034,
                                   A2018-0035

BEFORE:      OTT, J., KUNSELMAN, J., and COLINS, J.*

MEMORANDUM BY OTT, J.:                                FILED OCTOBER 24, 2019

       M.M. (“Mother”) and S.P.M., Sr. (“Father”), (collectively, “the Parents”)

appeal from the decrees entered December 14, 2018, which involuntarily


____________________________________________


* Retired Senior Judge assigned to the Superior Court.
J-S42002-19
J-S42003-19


terminated their parental rights to their minor daughters, A.A.M., born in April

2004, and A.Q.M., born in February 2008 (collectively, “the Sisters”).1 After

careful review, we affirm.

       The orphans’ court summarized the facts and procedural history of this

matter as follows.

       . . . . [Lehigh County Children and Youth Services (“CYS”)]
       received its fifteenth referral regarding this family in August of
       2015 as a result of injuries sustained by then-eight-year-old
       M.M.,[2] who left the home without his parents’ knowledge and was
       struck by a car while riding a scooter. Prior referrals were for a
       variety of issues including truancy, inappropriate housing, medical
       neglect of the children by the [P]arents, questions over the mental
       health of the children, domestic violence between the [P]arents,
       the [P]arents’ inappropriate discipline of the children, and
       inadequate parenting skills.

             Pursuant to a stipulated agreement, all six children,
       including the [S]isters who are the subjects of this termination
       proceeding, were adjudicated dependent on August 27, 2015,
       pursuant to 42 Pa. C.S. §[]6302(1) based on lack of “proper care
       or control, subsistence, education as required by law, or other
       care or control necessary for [the child’s] physical, mental, or
       emotional health, or morals.” Some of the concerns existing at
       the time of the adjudication hearing in August of 2015 were the
       children’s truancy and frequent tardiness at school, hygiene
       issues, and lack of appropriate well-child check-ups and follow-up
       care, including mental health treatment. As a result of the
       adjudication of the children as dependent, numerous services
       were court-ordered to assist the children to remain in their
       parents’ care.    The children were ordered to attend school
       regularly or provide verification of compliance with cyber-
____________________________________________


1 Because these appeals arise from the same set of facts and involve identical
issues, we have consolidated them for disposition.

2The Sisters are only two of the Parents’ six children. The Sisters have four
brothers, S.M.1, E.M., S.M.2, and M.M. The brothers are not involved in this
appeal.

                                           -2-
J-S42002-19
J-S42003-19

     schooling; cooperate with all necessary medical appointments;
     maintain proper personal hygiene; and cooperate with any
     recommended mental health treatment. The [P]arents were to
     cooperate with [CYS]; permit [CYS] access to the home on a
     weekly basis; maintain a safe and sanitary home for the children;
     provide verification of legal source of income; ensure that the
     children attend school regularly or verify their compliance with
     cyber-school; cooperate with any in-home services recommended
     by [CYS]; and ensure that the children attend all medical
     appointments and maintain proper personal hygiene. At that
     time, the [S]isters and three siblings remained in the [P]arents’
     home under an Order of Protective Supervision. M.M. was placed
     in the home of the children’s maternal grandparents out of
     concern for his safety and supervision. A Child Protective Services
     ([“]CPS[”]) Investigation related to M.M. was underway, but not
     yet completed.

            Between August of 2015 and January of 2016, [the Parents]
     did not comply with most of the court-ordered services. Additional
     court-ordered services were imposed on the [P]arents. By Order
     dated January 28, 2016, pursuant to a Change of Disposition
     hearing and Stipulation, both parents were ordered to undergo
     mental health evaluations, to follow any and all recommendations
     resulting from the evaluations, to enroll the children in school
     immediately, and to have the children seen by their pediatrician
     within 30 days.

           On or about January 28, 2016, [CYS] received another
     referral that the children’s oldest brother, who was over the age
     of 12 at the time, was performing oral sex on himself in front of
     the other children. The [S]isters were taken into emergency
     custody on or around that date. The Court determined at a shelter
     care hearing on February 1, 2016 that it was not in the children’s
     best interests to remain in the home with their parents. The five
     children, including the [S]isters, were placed with their maternal
     grandparents and were reunited with M.M., who had already been
     placed there in August of 2015. However, toward the end of June,
     2016, the [S]isters had to be moved from the maternal
     grandparents’ home after the grandparents reported to [CYS] that
     three of the children were acting out sexually with one another.
     Upon their removal from the maternal grandparents’ home, the
     [S]isters were placed with their maternal aunt and uncle, where
     they remain to this day.


                                    -3-
J-S42002-19
J-S42003-19


Trial Court Opinion, 2/15/19, at 3-5 (footnotes and citations to the record

omitted).3

        On May 16, 2018, CYS filed petitions to involuntarily terminate the

Parents’ rights to the Sisters. The orphans’ court held a hearing on August 3,

2018.    On December 14, 2018, the court entered decrees terminating the

Parents’ rights. Father filed a notice of appeal on January 11, 2019, while

Mother filed a notice of appeal on January 14, 2019.4, 5 The Parents included

____________________________________________


3 After the juvenile court removed the Sisters from the Parents’ care, CYS
learned that the Sisters had been the victims of sexual abuse by their brothers
while in the Parents’ home. N.T., 8/3/18, at 89, 92-93, 112, 132-34, 138.

4 Generally, a party must file his or her notice of appeal within thirty days after
entry of the order. See Pa.R.A.P. 903(a) (“Except as otherwise prescribed by
this rule, the notice of appeal . . . shall be filed within 30 days after the entry
of the order from which the appeal is taken.”). Thirty days after December
14, 2018, was Sunday, January 13, 2019. Thus, Mother timely filed her notice
of appeal on Monday, January 14, 2019. See 1 Pa.C.S. § 1908 (“Whenever
the last day of any such period shall fall on Saturday or Sunday, . . . such day
shall be omitted from the computation.”).

5By filing single notices of appeal from the separate decrees terminating their
parental rights, the Parents violated our Rules of Appellate Procedure. See
Pa.R.A.P. 341, Note (“Where . . . one or more orders resolves issues arising
on more than one docket or relating to more than one judgment, separate
notices of appeal must be filed.”); Commonwealth v. Walker, 185 A.3d 969,
977 (Pa. 2018) (holding that the failure to file separate notices of appeal from
an order resolving issues on more than one docket “requires the appellate
court to quash the appeal”). On January 30, 2019, this Court issued rules to
show cause why these appeals should not be quashed. The Parents’ respective
counsels then filed four additional notices of appeal at Superior Court docket
numbers 518 EDA 2019, 519 EDA 2019, 730 EDA 2019, and 733 EDA 2019.
This Court later quashed those appeals as untimely.




                                           -4-
J-S42002-19
J-S42003-19

concise statements of errors complained of on appeal with their notices of

appeal.

       On appeal, the Parents present identical claims for our review:

       A. Did the [orphans’] court err as a matter of law and/or abuse its
       discretion in finding that [CYS] met the requirements of 23 Pa.
       C.S.[] §[]2511 (a)(1), (2), (5)[,] and (8) by clear and convincing
       evidence?

       B. Did the [orphans’] court err as a matter of law and/or abuse
       it’s [sic] discretion in finding that [CYS] sustained their burden of
       proof by clear and convincing evidence that the termination of
       [the] Parents[’] parental rights to [the Sisters] best meet[s] the
       needs and welfare of the [Sisters] as required by 23 Pa. C.S.[]
       §[]2511 (b)?

Mother’s brief at 4; Father’s brief at 4 (suggested answers and unnecessary

capitalization omitted).

       We address these claims mindful of the following standard of review:

       The standard of review in termination of parental rights cases
       requires appellate courts to accept the findings of fact and
       credibility determinations of the trial court if they are supported
       by the record. If the factual findings are supported, appellate
       courts review to determine if the trial court made an error of law
       or abused its discretion. A decision may be reversed for an abuse
       of   discretion    only   upon     demonstration      of    manifest
       unreasonableness, partiality, prejudice, bias, or ill-will. The trial
       court’s decision, however, should not be reversed merely because
       the record would support a different result. We have previously
____________________________________________


       In a recent case, a panel of this Court declined to quash an involuntary
termination appeal based on noncompliance with Rule 341, recognizing the
possibility that “decisional law may have been unclear to this point[.]” In the
Matter of: M.P., 204 A.3d 976, 981 (Pa. Super. 2019). However, the panel
announced that this Court would quash any noncompliant appeals filed after
the date of its decision on February 22, 2019. Id. at 986. Because the Parents
filed their initial notices of appeal well in advance of our Court’s decision in
M.P., we likewise decline to quash the instant appeals.

                                           -5-
J-S42002-19
J-S42003-19

      emphasized our deference to trial courts that often have first-hand
      observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

      Section 2511 of the Adoption Act governs involuntary termination of

parental rights. See 23 Pa.C.S. § 2511. It requires a bifurcated analysis:


      . . . . Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing evidence
      that the parent’s conduct satisfies the statutory grounds for
      termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the
      needs and welfare of the child under the standard of best interests
      of the child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

      In the instant matter, the orphans’ court terminated the Parents’ rights

to the Sisters pursuant to Section 2511(a)(1), (2), (5), (8), and (b). We need

only agree with the court as to any one subsection of Section 2511(a), as well

as Section 2511(b), to affirm. In re B.L.W., 843 A.2d 380, 384 (Pa. Super.

2004) (en banc), appeal denied, 863 A.2d 1141 (Pa. 2004). Here, we analyze

the court’s decision pursuant to Section 2511(a)(2) and (b), which provides

as follows.

      (a) General rule.--The rights of a parent in regard to a child may
      be terminated after a petition filed on any of the following
      grounds:


                                       -6-
J-S42002-19
J-S42003-19


                                     ***

           (2) The repeated and continued incapacity, abuse,
           neglect or refusal of the parent has caused the child
           to be without essential parental care, control or
           subsistence necessary for his physical or mental well-
           being and the conditions and causes of the incapacity,
           abuse, neglect or refusal cannot or will not be
           remedied by the parent.

                                     ***

     (b) Other considerations.--The court in terminating the rights
     of a parent shall give primary consideration to the developmental,
     physical and emotional needs and welfare of the child. The rights
     of a parent shall not be terminated solely on the basis of
     environmental factors such as inadequate housing, furnishings,
     income, clothing and medical care if found to be beyond the
     control of the parent. With respect to any petition filed pursuant
     to subsection (a)(1), (6) or (8), the court shall not consider any
     efforts by the parent to remedy the conditions described therein
     which are first initiated subsequent to the giving of notice of the
     filing of the petition.

                                     ***

23 Pa.C.S. § 2511(a)(2), (b).

     We first consider whether the orphans’ court committed an abuse of its

discretion by terminating the Parents’ rights pursuant to Section 2511(a)(2).

     . . . . In order to terminate parental rights pursuant to 23 Pa.C.S.[]
     § 2511(a)(2), the following three elements must be met: (1)
     repeated and continued incapacity, abuse, neglect or refusal; (2)
     such incapacity, abuse, neglect or refusal has caused the child to
     be without essential parental care, control or subsistence
     necessary for his physical or mental well-being; and (3) the
     causes of the incapacity, abuse, neglect or refusal cannot or will
     not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa. Super. 2003) (citation

omitted). “The grounds for termination due to parental incapacity that cannot

                                     -7-
J-S42002-19
J-S42003-19


be remedied are not limited to affirmative misconduct. To the contrary, those

grounds may include acts of refusal as well as incapacity to perform parental

duties.”    In re A.L.D., 797 A.2d 326, 337 (Pa. Super. 2002) (citations

omitted).

       In the instant matter, the Parents’ contentions on appeal are almost

identical.6 They assert that the orphans’ court failed to consider the totality

of the circumstances in this case as well as their explanation for their conduct.

Mother’s brief at 17; Father’s brief at 14.      They note that they moved to

Schuylkill County, an hour away from Lehigh County, which hindered their

ability to participate in necessary services. Mother’s brief at 18; Father’s brief

at 14-15.      However, they suggest that this move has been a positive

development overall, because it has allowed them to “stabilize[.]” Mother’s

brief at 18; Father’s brief at 15. Finally, the Parents blame their failure to

provide parental care on the juvenile court and the fact that they did not have

custody of the Sisters. Mother’s brief at 19-21; Father’s brief at 15-17.

       In its opinion, the orphans’ court summarized the evidence presented

during the hearing in detail. Trial Court Opinion, 2/15/19, at 3-17. Ultimately,

the court found that clear and convincing evidence supported the termination




____________________________________________


6 Initially, Father’s counsel filed a letter in this Court seeking to join Mother’s
appellate brief. This Court entered an order on June 6, 2019, which denied
counsel’s request and directed her to file her own appellate brief. It appears
that Father’s counsel complied with our directive by simply copying Mother’s
brief and making some minor wording changes.

                                           -8-
J-S42002-19
J-S42003-19


of the Parents’ rights pursuant to Section 2511(a)(2). Id. at 19 n.29. The

court explained as follows:

             At the time of the hearing, the [S]isters had been in care for
      over 30 months. Both parents are still in some form of denial
      about the sexual abuse their daughters endured while in their
      parents’ care. Father does not acknowledge the abuse occurred,
      preferring to believe his parents-in-law lied about it. Mother is in
      denial about the seriousness of her son S.M.1 performing sexual
      acts on himself in front of her daughters. In over two years,
      neither parent has made any progress with the most important
      court-ordered goal, which is to attend and successfully complete
      protective parenting treatment. Protective parenting treatment
      could have taught [the Parents] to help their daughters deal with
      the trauma of sexual abuse perpetrated on them by family
      members while in their parents’ care. In the 30 months their
      daughters have been in care, neither parent has completed this
      court-ordered service. The evidence presented at the termination
      hearing in August of 2018 clearly and convincingly demonstrated
      that [the Parents] are not any closer to being resources for the
      [S]isters than they were at the time the [S]isters were removed
      from the care of their parents on January 28, 2016, over two and
      a half years ago.

Id. at 17-18 (footnote omitted).

      Our review of the record supports the findings and conclusions of the

orphans’ court. During the termination hearing, CYS caseworker Jennifer Sell

testified at length regarding the Parents’ failure to comply with reunification

services after CYS obtained custody of the Sisters in January 2016. Ms. Sell

explained that the juvenile court ordered the Parents to obtain mental health

evaluations, cooperate with in-home reunification services, maintain a safe

and sanitary home, and visit with the Sisters. N.T., 8/3/18, at 71-72.

      Subsequently, the juvenile court held a permanency review hearing on

May 23, 2016. Id. at 74. Ms. Sell testified that the Parents had completed

                                      -9-
J-S42002-19
J-S42003-19


their mental health evaluations by the time of the hearing. Id. However, the

Parents were failing to comply with in-home reunification services. Id. at 75.

Ms. Sell explained that JusticeWorks was providing the reunification services.

Id. at 73. While “[Mother] met inconsistently with JusticeWorks, . . . [Father]

had not met with them at all.” Id. at 75. Following the hearing, the court

directed the Parents to undergo protective parenting treatment.7 Exhibits P1A

and P1B (dependency court orders). As detailed above, while the Sisters had

been residing with their grandparents, CYS removed the Sisters in June 2016,

due to the sexual behaviors of the Sisters’ siblings, and placed them in the

care of their maternal aunt and uncle, who are their current pre-adoptive

foster parents. N.T., 8/3/18, at 76, 97.

       Ms. Sell testified that an additional permanency review hearing occurred

on August 22, 2016. Id. at 75. By the time of that hearing, JusticeWorks

had closed out reunification services unsuccessfully. Id. at 78-79. Further,

Father was failing to attend visits with the Sisters on a consistent basis. Id.

at 79. During the visits that Father did attend, he “would tend to stand off to

the back and not engage with the children.” Id. After a hearing on January

6, 2017, the Parents agreed to suspend visits with the Sisters entirely. Id. at

80. Ms. Sell explained that the Sisters’ treatment team believed “that it would

be best . . . to stop having contact with parents and siblings at that time to

help process the trauma and the abuse they had been through. There were
____________________________________________


7 The record refers to this treatment interchangeably as “protective parenting
treatment” and “non-offending parenting treatment.”

                                          - 10 -
J-S42002-19
J-S42003-19


concerns that there were signals being given at visits that were continu[ing]

to trigger the trauma.” Id. The Parents have not visited with the Sisters since

December 19, 2016. Id. at 96.

      Ms. Sell testified that the next permanency review hearings took place

on February 13, 2017, and May 15, 2017. Id. at 81. She reported that, at

that point, the Parents were participating in protective parenting treatment.

Id. at 81-82. However, by the May permanency review hearing, Mother was

attending individual treatment sessions only. Id. at 82-83. Ms. Sell explained

that Mother’s treatment provider asked her not to return to group treatment

sessions “because she was aggressive with other group members[.]” Id. at

82. Ms. Sell recalled that Father’s non-offending parenting treatment provider

discharged him unsuccessfully at approximately the same time. Id. at 85.

      Ms. Sell testified that another permanency review hearing took place on

August 14, 2017. Id. at 87. By the time of that hearing, Mother’s protective

parenting treatment provider had discharged her unsuccessfully as well. Id.

at 87-88.   Nonetheless, CYS arranged for the Parents to attend protective

parenting treatment at a new provider. Id. at 86, 88. While the Parents were

reporting to CYS that they were attending mental health treatment, CYS was

unable to obtain documentation confirming their claims. Id. at 88-89.




                                    - 11 -
J-S42002-19
J-S42003-19

       The next permanency review hearing took place on February 5, 2018.8

Id. at 90. Ms. Sell testified that Mother had completed a protective parenting

treatment evaluation at a new provider, but that the provider discharged her

unsuccessfully in December 2017. Id. Mother had been “argumentative and

aggressive” toward the treatment provider. Id. at 105. The new protective

parenting treatment provider also discharged Father unsuccessfully around

the same time. Id. at 91. Finally, Ms. Sell recounted that the most recent

permanency review hearing took place on May 7, 2018. Id. at 94. By that

time, the Parents had left Lehigh County, following an eviction from their prior

residence, and moved to Schuylkill County. Id. at 91, 95, 128. Ms. Sell was

not aware of the Parents reengaging with protective parenting treatment, nor

had the Parents verified their attendance at mental health treatment.9 Id. at

95-96.

       Thus, the record confirms that the Parents are incapable of parenting

the Sisters, in that they have been either unable or unwilling to comply with

the services necessary to regain custody of the Sisters for over thirty months.

Most notably, the Parents failed to comply with in-home reunification services


____________________________________________


8 In the interim, CYS began a child protective services investigation regarding
the Parents’ conduct while the Sisters remained in their care. N.T., 8/3/18,
at 92. The Parents are now indicated perpetrators of abuse by omission, due
to the sexual abuse that occurred in the home. Id. at 92-93.

9 Mother testified that the Parents had been attending treatment, but that
they stopped when they moved to Schuylkill County. N.T., 8/3/18, at 254-
55, 268-69, 298.

                                          - 12 -
J-S42002-19
J-S42003-19

and failed to comply on two occasions with protective parenting treatment.

The record further confirms that the Parents cannot or will not remedy their

parental capacity within the foreseeable future, due to their refusal to accept

responsibility for their circumstances, as well as their refusal to acknowledge

that their protective parenting skills are in need of improvement. In addition

to Ms. Sell, CYS presented the testimony of Vickie Moyer, Mother’s protective

parenting treatment counselor. Ms. Moyer authored a letter to CYS, in which

she reported that Mother “refused to consider even a small amount of personal

accountability for her and her children’s present situation.” Exhibit P5 at 2.

Similarly, Father’s protective parenting treatment counselor, Toby Nicolosi,

testified that he discharged Father from treatment due to Father’s refusal to

acknowledge that he had anything to work on.10 N.T., 8/3/18, at 206-07. In

light of this evidence, we discern no abuse of discretion or error of law by the

orphans’ court in terminating the Parents’ rights to the Sisters involuntarily

pursuant to Section 2511(a)(2). As this Court has emphasized, “a child’s life


____________________________________________


10 CYS also presented the testimony of psychologist, Bradley Beckwith, Ph.D.,
who conducted a psychological evaluation of Father in May 2016. N.T.,
8/3/18, at 147. Doctor Beckwith diagnosed Father with paranoid personality
disorder and opined that he was unlikely to be a suitable caretaker for the
Sisters. Id. at 167. Dr. Beckwith explained that Father “had some of the
highest hallmarks for a paranoid personality disorder I’ve seen. . . . [o]utside
of an inpatient setting[,]” including lack of empathy, aggression, an egocentric
worldview, a distorted perception of himself, and a distorted perception of
others. Id. at 174. He estimated that Father would need to attend “anywhere
from eighteen months to two years [of] consistent therapy in regular
intervals” in order to manage his condition. Id. at 191.


                                          - 13 -
J-S42002-19
J-S42003-19

cannot be held in abeyance while a parent attempts to attain the maturity

necessary to assume parenting responsibilities. The court cannot and will not

subordinate indefinitely a child’s need for permanence and stability to a

parent’s claims of progress and hope for the future.”      In re Adoption of

R.J.S., 901 A.2d 502, 513 (Pa. Super. 2006).

      We next consider whether the orphans’ court committed an abuse of its

discretion pursuant to Section 2511(b). The requisite analysis is as follows:

      Section 2511(b) focuses on whether termination of parental rights
      would best serve the developmental, physical, and emotional
      needs and welfare of the child. As this Court has explained,
      Section 2511(b) does not explicitly require a bonding analysis and
      the term ‘bond’ is not defined in the Adoption Act. Case law,
      however, provides that analysis of the emotional bond, if any,
      between parent and child is a factor to be considered as part of
      our analysis. While a parent’s emotional bond with his or her child
      is a major aspect of the [S]ection 2511(b) best-interest analysis,
      it is nonetheless only one of many factors to be considered by the
      court when determining what is in the best interest of the child.

            [I]n addition to a bond examination, the trial court can
            equally emphasize the safety needs of the child, and
            should also consider the intangibles, such as the love,
            comfort, security, and stability the child might have
            with the foster parent. Additionally, this Court stated
            that the trial court should consider the importance of
            continuity of relationships and whether any existing
            parent-child bond can be severed without detrimental
            effects on the child.

In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa. Super. 2015) (quoting

In re N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011) (quotation marks and

citations omitted).




                                     - 14 -
J-S42002-19
J-S42003-19

       Here, the Parents contend that the orphans’ court abused its discretion

by concluding that termination would best serve the Sisters’ needs and welfare

without the benefit of expert testimony. Mother’s brief at 22; Father’s brief

at 18. They further argue that they maintain a bond with the Sisters and that

they continued to work toward reunification despite facing adversity. Mother’s

brief at 22-23; Father’s brief at 18-19.11

       The orphans’ court found that involuntary termination of the Parents’

rights would best serve the Sisters’ needs and welfare pursuant to Section

2511(b), reasoning as follows:

              With respect to the analysis required under 23 Pa. C.S.
       §[]2511(b), the last time [the Parents] saw [] their daughters was
       on December 18, 2016. Both parents had the opportunity to write
       the children in care of the caseworker with the understanding the
       writings would be reviewed and provided to the children when
       therapeutically recommended. Neither parent availed themselves
       of this opportunity to communicate their love to their daughters.

____________________________________________


11 As part of this claim, the Parents also assert that the orphans’ court violated
Section 2511(b) by terminating their parental rights based on factors beyond
their control, such as “housing, mental health issues, and [their] children’s
‘sexually reactive’ behavior amongst themselves.” Mother’s brief at 22;
Father’s brief at 18. This contention is meritless, it is apparent from the court’s
opinion that its sole focus was not on environmental factors such as the
Parents’ housing. See 23 Pa.C.S. § 2511(b) (“The rights of a parent shall not
be terminated solely on the basis of environmental factors such as inadequate
housing, furnishings, income, clothing and medical care if found to be beyond
the control of the parent.”) (emphasis added). Rather, the court focused on
the Parents’ failure and/or refusal to cooperate with services, as well as the
Sisters’ needs and welfare. We further note that the Parents’ “mental health
issues, and [their] children’s ‘sexually reactive’ behavior amongst themselves”
are not environmental factors within the meaning of Section 2511(b).




                                          - 15 -
J-S42002-19
J-S42003-19

             Father has seen his children only four times since February
       of 2016. He has never called [CYS] to ask how his children are
       doing. He has never contacted the caseworker about anything
       regarding the children. According to [a letter prepared by Mr.
       Nicolosi, Father’s protective parenting treatment counselor,] the
       children did better after they stopped having contact with
       Father.[12]

             Mother has not contacted the caseworker about the children
       for more than a year. Although the caseworker believed that
       Mother loves [the Sisters], she felt the girls deserve a chance to
       have a normal upbringing. Even though Mother may love her
       daughters and feel a bond with them, “a parent’s own feelings of
       love and affection for a child, alone, do not prevent termination of
       parental rights.” In re T.M.T., 64 A.3d 1119, 1128 (Pa. Super.
       2013) (internal citations omitted).

              Since June of 2016, these sisters have been placed together
       in a loving kinship foster home where they are well[]cared for and
       happy. Truancy was no longer an issue after the [S]isters were
       removed from their parents’ care. In the kinship[] home the
       [S]isters have two parents, they attend school daily, attend dance
       classes and church, and go on family vacations. The kinship
       mother successfully completed protective parenting treatment,
       which was not required of her. The kinship parents intend to adopt
       the [S]isters if parental rights are terminated. At this point, the
       bond that is worth preserving is the bond the two sisters have with
       one another and with their kinship foster parents.

             Given that there is no reasonable prospect that [the
       Parents] will be able to reunite with their children in the
       reasonably foreseeable future, we find that [the Sisters’] needs
       and welfare require that we terminate the parental rights of [the
       Parents] and allow [the Sisters] to achieve stability and
       permanence with trusted adults who will protect them. 23 Pa.
       C.S. §[]2511(b).



____________________________________________


12See Exhibit P4 at 3 (“On April 13, 2017[,] a team meeting was held to
address the family’s progress. The treatment team was in agreement in
continuing with no visits between the family. The children are responding
positively to [having] no contact with their parents/grandparents.”)

                                          - 16 -
J-S42002-19
J-S42003-19

Trial Court Opinion, 2/15/19, at 19-20 (footnote omitted).

      Once again, the record supports the findings and conclusions of the

orphans’ court. As detailed above, the Sisters entered foster care in January

2016, when A.A.M. was nearly twelve years old, and A.Q.M. was nearly eight.

By the time of the termination hearing on August 3, 2018, A.A.M. was nearly

fourteen and a half years old, while A.Q.M. was ten and a half years old. The

Parents have not visited with the Sisters at all since December 2016 at the

recommendation of the Sisters’ treatment team, based on concerns that visits

were only “continu[ing] to trigger the trauma.”       N.T., 8/3/18, at 80, 96.

Moreover, although the Parents agreed to suspend their visits with the Sisters,

Ms. Sell explained that they had the opportunity to send the Sisters letters,

cards, or gifts “that would be kept in the file until the [Sister’s] therapists

deemed it appropriate that they receive them.” Id. at 98. Ms. Sell confirmed

that CYS never received a letter, card, or anything else from the Parents for

the Sisters. Id.

      While it is likely that the Sisters maintain some sort of emotional

attachment to the Parents, that attachment has surely weakened due to the

length of time that the Sisters have spent in kinship foster care without contact

from the Parents. The Parents alone are responsible for the damage that their

relationship with the Sisters has suffered, due to their failure to protect the

Sisters from the sexual abuse occurring in their own home. Further, contrary

to the Parents’ assertions, the orphans’ court was under no obligation to obtain


                                     - 17 -
J-S42002-19
J-S42003-19

expert testimony in order to assess the Sisters’ needs and welfare. See In

re Z.P., 994 A.2d 1108 (Pa. Super. 2010), reargument denied (May 28, 2018)

(citations omitted) (“When conducting a bonding analysis, the court is not

required to use expert testimony. Social workers and caseworkers can offer

evaluations as well.”). The court was free to rely on the testimony of Ms. Sell,

who opined that termination would best serve the Sisters’ needs and welfare,

as follows:

            [A.A.M.] is 14 years old now. She should be able to go to a
      birthday party that has four-wheelers without having to check with
      the County first. . . . [A.Q.M.] should be able to go to a sleepover
      without having to call the County and making sure that that’s
      okay. These girls deserve a normal family that loves and nurtures
      them and not having [CYS] watch over everything they do. They
      deserve the permanency at this point in time.

N.T., 8/3/18, at 98-99. Ms. Sell further testified that the Sisters are doing

very well in their pre-adoptive kinship foster home. Id. at 94.

      Accordingly, the record confirms that the Sisters’ need for permanency,

and the opportunity to achieve permanency through adoption by their kinship

foster parents, outweighs whatever relationship the Sisters might maintain

with the Parents. See In re T.D., 949 A.2d 910, 920–23 (Pa. Super. 2008),

appeal denied, 970 A.2d 1148 (Pa. 2009) (affirming the termination of

parental rights where “obvious emotional ties” existed between the child and

his parents, but where preserving the parents’ rights would prevent the child

from being adopted and attaining permanency).         We discern no abuse of

discretion or error of law with respect to Section 2511(b).


                                     - 18 -
J-S42002-19
J-S42003-19

      Based on the foregoing analysis, we conclude that the orphans’ court

did not commit an abuse of its discretion or an error of law by involuntarily

terminating the Parents’ rights to the Sisters. We therefore affirm the court’s

December 14, 2018 decrees.

      Decrees affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/24/19




                                    - 19 -